Citation Nr: 1124369	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-23 151	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39.   

2.  Entitlement to service connection for right median nerve weakness.

3.  Entitlement to service connection for loss of use of both lower extremities.

4.  Entitlement to service connection for a neurogenic bladder.

5.  Entitlement to service connection for bowel incontinence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1986.

This appeal to the Board of Veterans Appeals (Board) originally arose from an April 2005 rating action that denied special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or at the housebound rate, as well as an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39. 

In February 2008, the Veteran and a caregiver testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  

By decision of January 2009, the Board denied SMC at the housebound rate, and granted SMC based on the need for A&A; this constitutes a full grant of the benefit sought on appeal with respect to the SMC issue. 

By rating action of February 2010, the RO denied service connection for right median nerve weakness, loss of use of both lower extremities, a neurogenic bladder, and bowel incontinence.  In May 2010, the veteran's representative filed a Notice of Disagreement (NOD) with those denials.  The matters of service connection for right median nerve weakness, loss of use of both lower extremities, a neurogenic bladder, and bowel incontinence are addressed in the REMAND portion of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

In March 2008, the Board remanded this case to the RO to obtain and associate with the claims folder a copy of any Social Security Administration (SSA) decision awarding or denying the Veteran disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. In April 2008, the veteran's representative submitted a copy of the September 2006 SSA decision awarding the Veteran disability benefits from January 2004, but no medical records underlying that determination were submitted.
 
Under the circumstances, the Board finds that due process of law requires the RO to make additional efforts to obtain and associate with the claims folder copies of all medical records underlying the September 2006 SSA decision awarding the Veteran disability benefits from January 2004.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

With respect to the issue of entitlement to an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39, the Board in January 2009 remanded this matter to the RO for a VA examination to determine whether the Veteran had lost the use of his hands and lower extremities.  On February 2009 VA examination, the physician opined that the Veteran had near-normal use of his upper extremities, with decreased sensation in both hands but normal muscle strength, and that he had lost the function of his legs/feet.  However, the doctor did not address the etiology of such decreased sensation and loss of function.  In February 2011, another VA physician stated that she was unable to form an accurate medical opinion as to whether the veteran's loss of use of the lower extremities was caused by his service-connected postoperative T-8 compression fracture residuals without resort to mere speculation.  The Board notes that it is also unclear whether the veteran's service-connected postoperative craniotomy residuals and organic brain syndrome (OBS) are implicated in the etiology of any hand and lower extremity disability.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a new VA examination of the Veteran to determined the etiology of any hand and lower extremity disability.  

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

By rating action of February 2010, the RO denied service connection for right median nerve weakness, loss of use of both lower extremities, a neurogenic bladder, and bowel incontinence.  In May 2010, the veteran's representative filed a NOD with those denials, but the RO has neither issued a Statement of the Case (SOC) on those issues, nor furnished VA Form 9 (Appeal to the Board of Veterans Appeals), nor afforded the appellant and his representative an opportunity to perfect the appeal by filing a Substantive Appeal.  A remand is required to cure this procedural defect.  See 38 C.F.R. § 19.9 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, without the issuance of a proper SOC and the filing of a Substantive Appeal by an appellant, the Board does not have appellate jurisdiction, and may not proceed with a decision on the right median nerve weakness, loss of use of both lower extremities, neurogenic bladder, and bowel incontinence service connection matters.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain and associate with the claims folder copies of all medical records underlying the September 2006 SSA decision awarding the Veteran disability benefits from January 2004.  The Board emphasizes that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA examination by a physician to determine the nature and etiology of any and all disabilities of the hands and lower extremities, and their relationship, if any, his service-connected postoperative T-8 compression fracture residuals, postoperative craniotomy residuals, and OBS. The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, including nerve conduction velocity and electromyographic studies, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any current hand and lower extremity disability was caused or aggravated by the veteran's service-connected postoperative T-8 compression fracture residuals, postoperative craniotomy residuals, and OBS.  If aggravation of any non-service-connected hand and lower extremity disability by the service-connected postoperative T-8 compression fracture residuals, postoperative craniotomy residuals, and OBS is found, the doctor should attempt to quantify the degree of additional hand and lower extremity disability resulting from the aggravation.     
  
The examiner should also render an opinion for the record as to whether or not the Veteran has loss of use of the hands and lower extremities.

In reaching his opinions, the doctor should review and address the pertinent medical records in the claims folder, to include September and November 2008, February 2009, April and June 2010, and February 2011 VA examination reports.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.
 
4.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.  
   
6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for entitlement to an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39 on appeal in light of all pertinent evidence and legal authority.             
 
7.  If the claim for entitlement to an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39 sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

8.  The RO should furnish the appellant and his representative a SOC with respect to the issues of service connection for right median nerve weakness, loss of use of both lower extremities, a neurogenic bladder, and bowel incontinence, along with VA Form 9 (Appeal to the Board of Veterans Appeals), and afford them the opportunity to file a Substantive Appeal.  The appellant and his representative are hereby reminded that, for the Board to obtain appellate jurisdiction over those service connection issues, which are not currently in appellate status, a timely appeal must be perfected after the issuance of the SOC.
  
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

